DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see Remark, filed 10/13/2021, with respect to claims 1-3, 6-16, 18-22 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1-3, 6-16, 18-22 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 6-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to teach or to fairly suggest a base station networking device configured to access a conversion of (i) actual wireless data pertaining to actual radio frequency (RF) energy of an environment including actual UEs and (ii) simulated wireless data pertaining to simulated RF energy of an environment including simulated UEs; a bridging device configured to perform, at a lowest layer of a communications stack thereof, the conversions from a wireless protocol to a wired protocol without adjusting a format of the wireless data, wherein the accesses are of protocol data units (PDUs) that (i) comprise the converted data and (ii) are inserted at a higher layer of the communications stack in conjunction with other limitations in independent claims 1, 12, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takizawa et al. (US Pub. No. 2015/0281984) teaches base station simulator and UE simulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466